*91Opinión concurrente emitida por el
Juez Asociado Señor Rebollo López.
Hace aproximadamente un (1) año —específicamente, el 24 de septiembre de 1993— al disentir de la acción de una mayoría de los integrantes del Tribunal de “acoger” el re-curso de apelación que ante este Foro radicara la parte demandante apelante, expresamos, entre otras cosas, que el recurso de apelación radicado era claramente inmerito-rio al cual no se le debía dar curso y que la acción mayori-taria, de así hacerlo,
... pone en grave riesgo, durante el tiempo que le tome a este Tribunal resolver el recurso, el buen funcionamiento, y estabi-lidad, de la única institución pública universitaria de nuestro País; ello con el consabido perjuicio a nuestra juventud. (Enfa-sis suprimido.) C.E.S. v. Gobernador I, 134 D.P.R. 350, 364 (1993), voto disidente.
Durante los pasados doce (12) meses, término durante el cual los integrantes de este Tribunal han estado, innece-sariamente, discutiendo qué hacer con esta inmeritoria apelación, la Universidad de Puerto Rico ha sufrido graves perjuicios. Tomamos conocimiento judicial de reportajes que se han publicado en los distintos rotativos de nuestra Isla, en los cuales varios funcionarios universitarios han expuesto los perjuicios sufridos por la principal institución universitaria del País como consecuencia de la pendencia del presente recurso de apelación; perjuicios que la Univer-sidad nunca ha debido sufrir.
En el día de hoy, el recurso de apelación radicado —ori-ginalmente acogido por la mayoría supuestamente debido al hecho, conforme surge de la resolución mayoritaria en-tonces emitida, de que el mismo planteaba “una cuestión constitucional sustancial y novedosa —de vital importan-cia pública — ” (C.E.S. v. Gobernador I, supra, pág. 351)— *92es despachado por el Tribunal mediante la emisión de una escueta sentencia; ponencia en la cual se hace constar, como si se hubiera descubierto por primera vez a América, que
... la mera creación de una Junta de Síndicos y la separación de las funciones de acreditación de instituciones privadas de edu-cación superior y de gobierno de la Universidad de Puerto Rico, de por sí, no infringen [el] derecho [de libertad académica]. Ade-más, un análisis cuidadoso de los autos revela que no se alegó ni demostró que, al aprobar esta legislación, se vulneraron los derechos constitucionales de los apelantes ni de la institución. Sentencia, pág. 86.
Eso, dicho con el mayor respeto, lo sabíamos —o lo debía haber sabido la mayoría— hace un (1) año. Esto es, nunca existió la necesidad de expedir el recurso radicado y de po-ner en riesgo y peligro no sólo la salud fiscal de la Univer-sidad de Puerto Rico, sino que hasta la existencia misma de dicha institución universitaria.
1 — 1
En relación con ello, resultan pertinentes y atinadas las breves expresiones que hiciéramos el 24 de septiembre de 1993, respecto a los alegados “méritos” del recurso radi-cado, al disentir de la acción mayoritaria de acoger el re-curso de apelación radicado. Expresamos, entonces, que:
El recurso radicado es obviamente inmeritorio. Resulta pal-pablemente claro que una “criatura” del Estado, como lo es el Consejo Superior de Enseñanza (en adelante C.E.S.), no tiene “legitimación activa”, como institución, para impugnar la vali-dez constitucional, frente al Estado “su creador”, de las Leyes Núm. 12 de 7 de junio de 1993 (18 L.RR.A. sec. 621c) y la Núm. 16 de 16 de junio del mismo año (18 L.P.R.A. see. 602). La ju-risprudencia federal y estatal citada por el C.E.S., en apoyo de su contención de que sí posee legitimación activa, es completa-mente distinguible e inaplicable.
Por otro lado, y ya específicamente en cuanto a los integrantes del referido Consejo en su capacidad individual, resulta igual-*93mente obvio que, a pesar de que éstos podrían tener legitima-ción activa para radicar el pleito, los derechos constitucionales de los referidos funcionarios no son afectados en forma alguna por la legislación en controversia. Dicha legislación lo que, me-ramente, hace es transferir una (1) de las dos (2) funciones que hasta ahora había venido desempeñando el C.E.S. a la nueva Junta de Síndicos de la Universidad; acción por la que habían venido clamando muchos educadores en Puerto Rico. El hecho de que los miembros del C.E.S. prefieran desempeñar la función que fuera transferida a la nueva Junta no hace que la legisla-ción sea inconstitucional. Ello es una determinación de política pública, la que tiene derecho a hacer la Asamblea Legislativa de Puerto Rico, que está fuera del ámbito de la revisión judicial. Nuevamente, la jurisprudencia que citan los apelantes en apoyo de su posición, es claramente distinguible e inaplicable.
Por último —y aun asumiendo a los fines de la argumenta-ción que los apelantes, en su capacidad individual, efectiva-mente tienen “legitimación activa” para radicar el presente pleito— tenemos que un examen objetivo y desapasionado de las leyes en controversia revela que las mismas, de su faz, no afec-tan en forma alguna ni la libertad de cátedra, ni el derecho a la libre expresión, ni ningún otro derecho constitucional, que nues-tra Constitución le pueda garantizar a los miembros de la co-munidad universitaria. Por otro lado, la prueba señalada en la demanda radicada por la representación legal de los apelantes —con la que, alegadamente, éstos pueden demostrar que la aprobación de las mencionadas leyes obedeció, de manera principal, a motivaciones políticas partidistas— es palpablemente insuficiente en derecho, aun cuando, como hizo el foro de instan-cia, se admitiera su certeza. Dicha prueba, únicamente, puede ser considerada suficiente en derecho para demostrar ese hecho por una mente interesada o prejuiciada.
En resumen, nos enfrentamos a una actuación legislativa le-gítima que es completamente constitucional y de sencilla inter-pretación, entendimiento y comprensión-, lo cual hace que sea verdaderamente difícil de entender la acción tomada en el día de hoy por una mayoría de los integrantes del Tribunal. La determinación del Tribunal de darle curso a una apelación cla-ramente inmeritoria tendrá la lamentable consecuencia de —no importa cuál sea la decisión que finalmente emita el Tribunal en relación con la misma— causar una grave incertidumbre e ines-tabilidad en la Universidad de Puerto Rico .... (Énfasis suplido y en el original.) C.E.S. v. Gobernador I, ante, págs. 364-366.
La conclusión a los efectos de que el recurso era, y es, claramente inmeritorio la sabíamos, repetimos, desde el 24 *94de septiembre de 1993; conclusión avalada por los funda-mentos jurídicos que, entonces, expresamos, los cuales son, hoy, igualmente correctos y enteramente aplicables. Cabe preguntarse por qué le tomó un (1) año a la mayoría de los integrantes del Tribunal realizar este hecho. ¿Acaso no po-día llevarse a cabo —hace un (1) año y antes de tomarse la decisión mayoritaria de expedir el recurso— “un análisis cuidadoso de los autos” con el propósito de que se pudiera determinar, en ese momento, si el recurso era uno meritorio o no? Sobre los hombros de estos Jueces descansa la res-ponsabilidad de los perjuicios sufridos por la Universidad de Puerto Rico durante ese período de tiempo.
I — i h-H
Por último resulta, cuando menos, curioso cómo es que el Tribunal llega a confirmar la sentencia del foro de ins-tancia, la cual determinó que la Ley Núm. 12 de 7 de junio de 1993 (18 L.P.R.A. see. 621c) y las Leyes Núms. 16 y 17 de 16 de junio de 1993 (18 L.P.R.A. see. 602 y 18 L.P.R.A. sees. 852-8581 y 2101, respectivamente) no adolecen de de-fecto constitucional alguno. Decimos lo anterior debido al hecho de que una lectura de la opinión concurrente del Juez Asociado Señor Hernández Denton demuestra que ésta no se diferencia mucho de la opinión disidente emitida por el Juez Asociado Señor Alonso Alonso.
De hecho, y como surge de las páginas primera y se-gunda de la opinión disidente publicada, el Juez Asociado Señor Alonso Alonso coincide y se une “a las expresiones hechas en las partes I, III, IV y V de la Opinión concurren-te” del Juez Asociado Señor Hernández Denton y está con-forme “con las partes VIII, IX, X y XI de” la mencionada opinión concurrente del referido Juez; expresiones y funda-mentos que, no debemos olvidar, suscriben cinco (5) de los integrantes del Tribunal.
Se puede decir —sin temor a equivocarse— que en lo *95único sustancial que difieren estas dos (2) ponencias lo es respecto al criterio, y resultado, de constitucionalidad, o inconstitucionalidad, de la legislación en controversia. Ello así ya que los fundamentos principales que ambos Jueces aducen, en apoyo de los resultados distintos a los que lle-gan, son prácticamente idénticos.
“En guerra avisada”, expresa el refrán popular, “no muere gente”. A nuestra manera de ver las cosas, es bien significativo que estos cinco (5) integrantes del Tribunal, no obstante no poderse poner de acuerdo sobre el resul-tado, sí han coincidido respecto a una filosofía judicial co-mún, referente la misma a la cuestión universitaria. Dicha actuación debe constituir suficiente aviso para el “buen en-tendedor”; esto es, la referida filosofía judicial con toda probabilidad servirá de base a decisiones futuras de este Tribunal, referentes a actuaciones posteriores del Estado y/o de la Junta de Síndicos, relacionadas con el funciona-miento y administración de los asuntos de la Universidad de Puerto Rico. El tiempo lo dirá.